625 S.E.2d 785 (2005)
COKER, et al.
v.
DAIMLERCHRYSLER CORP.
No. 532A05.
Supreme Court of North Carolina.
December 1, 2005.
Mona Lisa Wallace, Salisbury, Cathy Williams, K. Edward Greene, Raleigh, Gary K. Shipman, Wilmington, for James Coker, et al.
William G. Wright, for Plaintiff.
Allison O. Van Laningham, Greensboro, Raymond M. Kethledge, Troy, MI, for DaimlerChrysler Corp.
The following order has been entered on the motion filed on the 4th day of November 2005 by Defendant to Amend Record on Appeal:

*786 "Motion Allowed by order of the Court in conference this the 1st day of December 2005."